Exhibit 10.1

 

 

 

 

 

 

 

 

SHARE EXCHANGE AGREEMENT

 

AMONG

 

TIANHE UNION HOLDINGS LIMITED,

 

GLOBAL TECHNOLOGY CO., LTD.

 

AND

 

GLOBAL INTERNATIONAL HOLDINGS LTD.

 

 

FOR THE EXCHANGE OF

 

CAPITAL STOCK

 

OF

 

 TIANHE UNION HOLDINGS LIMITED

and

GLOBAL TECHNOLOGY CO., LTD.

  

 

DATED MARCH 30, 2016

 

 

 

 

 

 

 

 1 

 

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT, dated March 30, 2016 (the “Agreement”) by and
among TIANHE UNION HOLDINGS LIMITED, a Nevada corporation (“TUAA”), GLOBAL
TECHNOLOGY CO., LTD., a corporation incorporated in the British Virgin Islands
(the “BVI”) (“Global 2”), and the sole shareholder of Global 2, GLOBAL
INTERNATIONAL HOLDINGS LTD. (“Global 1”).

 

WHEREAS, Global 1 owns 100% of the issued and outstanding shares of ordinary
shares of Global 2 (the "Global 2 Shares");

 

WHEREAS, Global 1 believes it is in its best interests to exchange the Global 2
Shares for the TUAA Shares, as defined under Section 1.1, and TUAA believes it
is in its best interests to acquire the Global 2 Shares in exchange for TUAA
Shares, upon the terms and subject to the conditions set forth in this
Agreement; and

 

WHEREAS, it is the intention of the parties that: (i) TUAA shall acquire 100% of
the Global 2 Shares in exchange solely for the amount of TUAA Shares set forth
herein; and (ii) said exchange shall qualify as a transaction in securities
exempt from registration or qualification under the Securities Act of 1933, as
amended and in effect on the date of this Agreement (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

EXCHANGE OF SHARES FOR COMMON STOCK

 

Section 1.1 Agreement to Exchange Global 2 Shares for TUAA Shares. On the
Closing Date (as hereinafter defined) and subject to the terms and conditions
set forth in this Agreement, Global 1 shall sell, assign, transfer, convey and
deliver the Global 2 Shares (representing 100% of the issued and outstanding
shares of Global 2), to TUAA, and TUAA shall accept the Global 2 Shares from the
Global 1 in exchange for the issuance of 200 million shares common stock, par
value $.001 per share (“Common Stock”) of TUAA (“TUAA Shares”) to Global 1. The
delivery of the TUAA Shares shall follow Section 1.3 herein.

 

Section 1.2 Capitalization. On the Closing Date, immediately before the
transactions to be consummated pursuant to this Agreement, TUAA shall have
authorized 75,000,000 shares of Common Stock, of which 9,530,000 shares shall be
issued and outstanding, all of which are duly authorized, validly issued and
fully paid. By June 30, 2016, TUAA shall have authorized 300,000,000 shares of
Common Stock.

 



 2 

 

 

Section 1.3 Closing. The closing of the exchange to be made pursuant to this
Agreement (the "Closing") shall take place at 10 a.m. E. T. on the day when the
conditions to closing set forth in Articles V and VI have been satisfied or
waived, or at such other time and date as the parties hereto shall agree in
writing but no later than March 31, 2016 (the "Closing Date"), at the offices of
TUAA, 40 Wall Street, 28 Fl, Unit 2856, New York City, NY 10005. At the Closing,
Global 1 shall (i) deliver to TUAA the stock certificates representing 100% of
the Global 2, duly endorsed in blank for transfer or accompanied by appropriate
stock powers duly executed in blank. In full consideration and exchange for the
Global 2 Shares and payment, TUAA shall issue and exchange with Global 1 a total
of 200 million TUAA Shares, among which, 50 million shares of Common Stock shall
be issued and delivered immediately upon Closing, 150 million shares of Common
Stock shall be represented by a convertible note (“CB”). The CB shall be
automatically converted into 150 million shares of the Common Stock of TUAA upon
the completion of the increase of TUAA’s authorized shares from 75 million to
300 million by June 30, 2016 (“Increase of the Authorized Shares”).

 

1.4 Tax Treatment. The exchange described herein is intended to comply with all
applicable regulations thereunder. In order to ensure compliance with said
provisions, the parties agree to take whatever steps may be necessary,
including, but not limited to, the amendment of this Agreement.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF TUAA

 

TUAA hereby represents, warrants and agrees as follows:

 

Section 2.1 Corporate Organization

 

a. TUAA is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and to conduct its business and is duly qualified
to do business in good standing in each jurisdiction in which the nature of the
business conducted by TUAA or the ownership or leasing of its properties makes
such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a material adverse
effect on the business, operations, properties, assets, condition or results of
operation of TUAA (a "TUAA Material Adverse Effect");

 

b. Copies of the Articles of Incorporation and By-laws of TUAA, with all
amendments thereto to the date hereof, have been furnished to Global 2 and
Global 1, and such copies are accurate and complete as of the date hereof. The
minute books of TUAA are current as required by law, contain the minutes of all
meetings of the Board of Directors and shareholders of TUAA from its date of
incorporation to the date of this Agreement, and adequately reflect all material
actions taken by the Board of Directors and shareholders of TUAA.

 



 3 

 

 

Section 2.2 Capitalization of TUAA. The authorized capital stock of TUAA
consists of 75,000,000 shares of Common Stock, par value $.001 per share, of
which 9,530,000 shares are issued and outstanding, all of which are duly
authorized, validly issued and fully paid. The parties agree that they have been
informed of the issuances of these TUAA Shares, and that all such issuances of
TUAA Shares pursuant to this Agreement will be in accordance with the provisions
of this Agreement. All of the TUAA Shares to be issued pursuant to this
Agreement have been duly authorized and will be validly issued, fully paid and
non-assessable and no personal liability will attach to the ownership thereof
and in each instance, have been issued in accordance with the registration
requirements of applicable securities laws or an exemption therefrom. As of the
date of this Agreement there are no outstanding options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire any shares of capital stock or any un-issued
or treasury shares of capital stock of TUAA.

 

Section 2.3 Subsidiaries and Equity Investments. TUAA has no subsidiaries or
equity interest in any corporation, partnership or joint venture.

 

Section 2.4 Authorization and Validity of Agreements. TUAA has all corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
upon the execution and delivery by Global 2 and Global 1 and the performance of
their obligations herein, will constitute, a legal, valid and binding obligation
of TUAA. The execution and delivery of this Agreement by TUAA and the
consummation by TUAA of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of TUAA, and no other corporate
proceedings on the part of TUAA are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.

 

Section 2.5 No Conflict or Violation. The execution, delivery and performance of
this Agreement by TUAA do not and will not violate or conflict with any
provision of its Articles of Incorporation or By-laws, and does not and will not
violate any provision of law, or any order, judgment or decree of any court or
other governmental or regulatory authority, nor violate or result in a breach of
or constitute (with due notice or lapse of time or both) a default under, or
give to any other entity any right of termination, amendment, acceleration or
cancellation of, any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which TUAA is a
party or by which it is bound or to which any of their respective properties or
assets is subject, nor will it result in the creation or imposition of any lien,
charge or encumbrance of any kind whatsoever upon any of the properties or
assets of TUAA, nor will it result in the cancellation, modification, revocation
or suspension of any of the licenses, franchises, permits to which TUAA is
bound.

 

Section 2.6 Consents and Approvals. No consent, waiver, authorization or
approval of any governmental or regulatory authority, domestic or foreign, or of
any other person, firm or corporation, is required in connection with the
execution and delivery of this Agreement by TUAA or the performance by TUAA of
its obligations hereunder.

 



 4 

 

 

Section 2.7 Absence of Certain Changes or Events. Since its inception:

 

a. As of the date of this Agreement, TUAA does not know or have reason to know
of any event, condition, circumstance or prospective development which threatens
or may threaten to have a material adverse effect on the assets, properties,
operations, prospects, net income or financial condition of TUAA;

 

b. there has not been any declaration, setting aside or payment of dividends or
distributions with respect to shares of capital stock of TUAA; and

 

c. there has not been an increase in the compensation payable or to become
payable to any director or officer of TUAA.

 

Section 2.8 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of TUAA in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.

 

Section 2.9 Litigation. There is no action, suit, proceeding or investigation
pending or threatened against the Company or any subsidiary and Avi-Trip that
may affect the validity of this Agreement or the right of TUAA to enter into
this Agreement or to consummate the transactions contemplated hereby.

 

Section 2.10 Securities Laws. TUAA has complied in all respects with applicable
federal and state securities laws, rules and regulations, including the Sarbanes
Oxley Act of 2002, as such laws, rules and regulations apply to TUAA and its
securities; and (b) all shares of capital stock of the Company have been issued
in accordance with applicable federal and state securities laws, rules and
regulations. There are no stop orders in effect with respect to any of the
Company’s securities.

 

Section 2.11 Tax Returns, Payments and Elections. TUAA has timely filed all tax
returns, statements, reports, declarations and other forms and documents and
has, to date, paid all taxes due.

 

Section 2.12 ’34 Act Reports. None of TUAA’s filings with the SEC, contains any
untrue statement of a material face or omits to state a material fact necessary
to make the statements therein not misleading, in light of the circumstances in
which they were made.

 

Section 2.13 Market Makers. TUAA has at least four (4) market makers in its
Common Stock.

 

Section 2.14 Survival. Each of the representations and warranties set forth in
this Article II shall be deemed represented and made by TUAA at the Closing as
if made at such time and shall survive the Closing for a period terminating on
the second anniversary of the date of this Agreement.

 



 5 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF GLOBAL 1 AND GLOBAL 2

 

Global 2 and Global 1, severally, represent, warrant and agree as follows:

 

Section 3.1 Corporate Organization.

 

a. Global 2 is a corporation incorporated in the BVI. It is duly organized,
validly existing and in good standing in the BVI and has all requisite corporate
power and authority to own its properties and assets and to conduct its business
and is duly qualified to do business, is in good standing in each jurisdiction
wherein the nature of the business conducted by Global 2 or the ownership or
leasing of its properties makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a material adverse effect on the business, operations, properties,
assets, condition or results of operation of Global 2 (a "Global 2 Material
Adverse Effect").

 

b. Copies of the Certificate of Incorporation, Articles of Associations,
Memorandum of Associations of Global 2, with all amendments thereto to the date
hereof, have been furnished to TUAA, and such copies are accurate and complete
as of the date hereof. The minute books of Global 2 are current as required by
law, contain the minutes of all meetings of the Board of Directors and
shareholders of Global 2, and adequately reflect all material actions taken by
the Board of Directors, and Global 1, the sole shareholder of Global 2.

 

Section 3.2 Capitalization of Global 2; Title to the Global 2 Shares. On the
Closing Date, immediately before the transactions to be consummated pursuant to
this Agreement, Global 2 shall have authorized 50,000,000 shares of Global 2
Shares, of which 1 share of Global 2 Shares is issued and outstanding. The
Global 2 Shares are the sole outstanding shares of capital stock of Global 2,
and there are no outstanding options, warrants, agreements, commitments,
conversion rights, preemptive rights or other rights to subscribe for, purchase
or otherwise acquire any shares of capital stock or other equity or voting
interest or any unissued or treasury shares of capital stock of Global 2. As of
the date hereof and on the Closing Date, Global 1 owns and will own the Global 2
Shares free and clear of any liens, claims or encumbrances and has and will have
the right to transfer the Global 2 Shares without consent of any other person or
entity. As of the date of this Agreement, immediately before the transactions to
be consummated pursuant to this Agreement, Global 2 wholly owns Huatian Global
Limited, a corporation incorporated under the laws of Hong Kong, which wholly
owns Tianhe Group (HK) Limited, a corporation incorporated under the laws of
Hong Kong, which wholly owns Jierun Consulting Management (Shenzhen) Co., Ltd.,
a corporation incorporated under the laws of the People’s Republic of China
(“PRC”), which controls Anhui Avi- Trip Technology Co. Ltd.(“Avi-Trip”), through
a series of contractual agreements. Avi-Trip is duly organized, validly existing
and in good standing under the laws of the PRC and has all requisite corporate
power and authority to own its properties and assets and to conduct its business
as now conducted and is duly qualified to do business, is in good standing in
each jurisdiction wherein the nature of the business conducted by Avi-Trip or
the ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of Avi-Trip (a "Avi-Trip
Material Adverse Effect").

 



 6 

 

 

Section 3.3 Subsidiaries and Equity Investments; Assets. As of the date hereof
and on the Closing Date, Global 2 does not and will not directly or indirectly,
own any other shares of capital stock or any other equity interest in any entity
or any right to acquire any shares or other equity interest in any entity and
Global 2 does not and will not have any assets or liabilities.

 

Section 3.4 Authorization and Validity of Agreements. Global 2 has all corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Global 2 and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action and no other corporate proceedings on the part of Global 2 are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. Global 1 has approved this Agreement on behalf of Global 2
and no other stockholder approvals are required to consummate the transactions
contemplated hereby. Global 1 is competent to execute this Agreement, and has
the power to execute and perform this Agreement. No other proceedings on the
part of Global 2 or any Global 2 Shareholder are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.

 

Section 3.5 No Conflict or Violation. The execution, delivery and performance of
this Agreement by Global 2 or any Global 2 Shareholder does not and will not
violate or conflict with any provision of the constituent documents of Global 2,
and does not and will not violate any provision of law, or any order, judgment
or decree of any court or other governmental or regulatory authority, nor
violate, result in a breach of or constitute (with due notice or lapse of time
or both) a default under or give to any other entity any right of termination,
amendment, acceleration or cancellation of any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which Global 2 or any Global 2 Shareholder is a party or by which it is bound
or to which any of its respective properties or assets is subject, nor result in
the creation or imposition of any lien, charge or encumbrance of any kind
whatsoever upon any of the properties or assets of Global 2 or any Global 2
Shareholder, nor result in the cancellation, modification, revocation or
suspension of any of the licenses, franchises, permits to which Global 2 or any
Global 2 Shareholder is bound.

 

 7 

 

 

Section 3.6 Investment Representations. (a) The TUAA Shares will be acquired
hereunder solely for the account of the Global 1, for investment, and not with a
view to the resale or distribution thereof. Global 1 understands and is able to
bear any economic risks associated with such investment in the TUAA Shares.
Global 1 has had full access to all the information such shareholder considers
necessary or appropriate to make an informed investment decision with respect to
the TUAA Shares to be acquired under this Agreement. Global 1 further has had an
opportunity to ask questions and receive answers from TUAA’s directors regarding
TUAA and to obtain additional information (to the extent TUAA’s directors
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to such shareholder or to
which such shareholder had access. Global 1 is at the time of the offer and
execution of this Agreement, domiciled outside the United States (a “Non-U.S.
Shareholder”) and or is an “accredited investor” (as such term is defined in
Rule 501(a) of Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act).

 

(b) No Non-U.S. Shareholder, nor any affiliate of any Non-U.S. Shareholder, nor
any person acting on behalf of any Non-U.S. Shareholder or any behalf of any
such affiliate, has engaged or will engage in any activity undertaken for the
purpose of, or that reasonably could be expected to have the effect of,
conditioning the markets in the United States for the TUAA Shares, including,
but not limited to, effecting any sale or short sale of securities through any
Non-U.S. Shareholder or any of affiliate of any Non-U.S. Shareholder prior to
the expiration of any restricted period contained in Regulation S promulgated
under the Securities Act (any such activity being defined herein as a “Directed
Selling Effort”). To the best knowledge of the Non-U.S. Shareholders, this
Agreement and the transactions contemplated herein are not part of a plan or
scheme to evade the registration provisions of the Securities Act, and the TUAA
Shares are being acquired for investment purposes by the Non-U.S. Shareholder.
The Non-U.S. Shareholder agrees that all offers and sales of TUAA Shares from
the date hereof and through the expiration of the any restricted period set
forth in Rule 903 of Regulation S (as the same may be amended from time to time
hereafter) shall not be made to U.S. Persons or for the account or benefit of
U.S. Persons and shall otherwise be made in compliance with the provisions of
Regulation S and any other applicable provisions of the Securities Act. Neither
any Non-U.S. Shareholder nor the representatives of any Non-U.S. Shareholder
have conducted any Directed Selling Effort as that term is used and defined in
Rule 902 of Regulation S and no Non-U.S. Shareholder nor any representative of
any Non-U.S. Shareholder will engage in any such Directed Selling Effort within
the United States through the expiration of any restricted period set forth in
Rule 903 of Regulation S. 

 

Section 3.7 Brokers’ Fees. No Global 2 Shareholder has any liability to pay any
fees or commissions or other consideration to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement.

 

Section 3.8 Disclosure. This Agreement, the schedules hereto and any certificate
attached hereto or delivered in accordance with the terms hereby by or on behalf
of Global 2 or Global 1 in connection with the transactions contemplated by this
Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.

 

Section 3.9 Survival. Each of the representations and warranties set forth in
this Article III shall be deemed represented and made by Global 2 and Global 1
at the Closing as if made at such time and shall survive the Closing for a
period terminating on the second anniversary of the date of this Agreement.

  

 8 

 

 

ARTICLE IV

 

COVENANTS

 

Section 4.1 Certain Changes and Conduct of Business.

 

a. From and after the date of this Agreement and until the Closing Date, TUAA
shall, and shall cause Avi-Trip to, conduct its business solely in the ordinary
course consistent with past practices and, in a manner consistent with all
representations, warranties or covenants of TUAA, and without the prior written
consent of Global 2 will not, and will prohibit Avi-Trip to, except as required
or permitted pursuant to the terms hereof:

 

i.make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;

 

ii.make any change in its Articles of Incorporation or By-laws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;

 

  iii. A.

incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof, except pursuant to transactions in the ordinary
course of business consistent with past practices; or

       B.issue any securities convertible or exchangeable for debt or equity
securities of TUAA;

 

iv.make any sale, assignment, transfer, abandonment or other conveyance of any
of its assets or any part thereof, except pursuant to transactions in the
ordinary course of business consistent with past practice;

 



 9 

 

 

v.subject any of its assets, or any part thereof, to any lien or suffer such to
be imposed other than such liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will not have a TUAA
Material Adverse Effect or Avi-Trip Material Adverse Effect;

 

vi.acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;

 

vii.enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;

 

viii.make or commit to make any material capital expenditures;

 

ix.pay, loan or advance any amount to, or sell, transfer or lease any properties
or assets to, or enter into any agreement or arrangement with, any of its
affiliates;

 

x.guarantee any indebtedness for borrowed money or any other obligation of any
other person;

 

xi.fail to keep in full force and effect insurance comparable in amount and
scope to coverage maintained by it (or on behalf of it) on the date hereof;

 

xii.take any other action that would cause any of the representations and
warranties made by it in this Agreement not to remain true and correct in all
material aspect;

 

xiii.make any material loan, advance or capital contribution to or investment in
any person;

 

xiv.make any material change in any method of accounting or accounting
principle, method, estimate or practice;

 



 10 

 

 

xv.settle, release or forgive any claim or litigation or waive any right;

 

xvi.commit itself to do any of the foregoing.

 

b. From and after the date of this Agreement, Global 2 will:

 

1.continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;

 

2.file, when due or required, federal, state, foreign and other tax returns and
other reports required to be filed and pay when due all taxes, assessments, fees
and other charges lawfully levied or assessed against it, unless the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted;

 

3.continue to conduct its business in the ordinary course consistent with past
practices;

 

4.keep its books of account, records and files in the ordinary course and in
accordance with existing practices; and      5.continue to maintain existing
business relationships with suppliers.

 

c. From and after the date of this Agreement, Global 2 will not:

 

i.make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;

 

ii.make any change in its Business License, Bylaws or other governing documents;
issue any additional shares of capital stock or equity securities or grant any
option, warrant or right to acquire any capital stock or equity securities or
issue any security convertible into or exchangeable for its capital stock or
alter in any material term of any of its outstanding securities or make any
change in its outstanding shares of capital stock or its capitalization, whether
by reason of a reclassification, recapitalization, stock split or combination,
exchange or readjustment of shares, stock dividend or otherwise;

  



 11 

 

 

  iii. A.incur, assume or guarantee any indebtedness for borrowed money, issue
any notes, bonds, debentures or other corporate securities or grant any option,
warrant or right to purchase any thereof, except pursuant to transactions in the
ordinary course of business consistent with past practices; or        B.issue
any securities convertible or exchangeable for debt or equity securities of
Global 2;

 

iv.make any sale, assignment, transfer, abandonment or other conveyance of any
of its assets or any part thereof, except pursuant to transactions in the
ordinary course of business consistent with past practice;

 

v.subject any of its assets, or any part thereof, to any lien or suffer such to
be imposed other than such liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will not have a Global
2 Material Adverse Effect;

 

vi.acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;

 

vii.enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;

 

viii.make or commit to make any material capital expenditures;

 

ix.pay, loan or advance any amount to, or sell, transfer or lease any properties
or assets to, or enter into any agreement or arrangement with, any of its
affiliates;

 

x.guarantee any indebtedness for borrowed money or any other obligation of any
other person;

 

xi.fail to keep in full force and effect insurance comparable in amount and
scope to coverage maintained by it (or on behalf of it) on the date hereof;

 



 12 

 

 

xii.take any other action that would cause any of the representations and
warranties made by it in this Agreement not to remain true and correct in all
material aspect;

 

xiii.make any material loan, advance or capital contribution to or investment in
any person;

 

xiv.make any material change in any method of accounting or accounting
principle, method, estimate or practice;

 

xv.settle, release or forgive any claim or litigation or waive any right;

 

xvi.commit itself to do any of the foregoing.

  

Section 4.2 Access to Properties and Records. Global 2 shall afford TUAA’s
accountants, counsel and authorized representatives, and TUAA shall afford to
Global 2's accountants, counsel and authorized representatives full access
during normal business hours throughout the period prior to the Closing Date (or
the earlier termination of this Agreement) to all of such parties’ properties,
books, contracts, commitments and records and, during such period, shall furnish
promptly to the requesting party all other information concerning the other
party's business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 4.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.

 

Section 4.3 Negotiations. From and after the date hereof until the earlier of
the Closing or the termination of this Agreement, no party to this Agreement nor
its officers or directors (subject to such director's fiduciary duties) nor
anyone acting on behalf of any party or other persons shall, directly or
indirectly, encourage, solicit, engage in discussions or negotiations with, or
provide any information to, any person, firm, or other entity or group
concerning any merger, sale of substantial assets, purchase or sale of shares of
capital stock or similar transaction involving any party. A party shall promptly
communicate to any other party any inquiries or communications concerning any
such transaction which they may receive or of which they may become aware of.

 

Section 4.4 Consents and Approvals. The parties shall:

 

i.use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and

 



 13 

 

 

ii.diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.

 

Section 4.5 Public Announcement. Unless otherwise required by applicable law,
the parties hereto shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
and shall not issue any such press release or make any such public statement
prior to such consultation.

 

Section 4.6 Stock Issuance. From and after the date of this Agreement until the
Closing Date, neither TUAA nor Global 2 shall issue any additional shares of its
capital stock.

 

Section 4.7 Notwithstanding anything to the contrary contained herein, it is
herewith understood and agreed that both Global 2 and TUAA may enter into and
conclude agreements and/or financing transactions as same relate to and/or are
contemplated by any separate written agreements either: (a) annexed hereto as
exhibits; or (b) entered into by TUAA with Global 2 executed by both parties
subsequent to the date hereof. These Agreements shall become, immediately upon
execution, part of this Agreement and subject to all warranties, representations
and conditions contained herein.

  

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF GLOBAL 2 AND GLOBAL 1

 

The obligations of Global 2 and Global 1 to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by both Global 2 and Global 1 in their sole discretion:

 

Section 5.1 Representations and Warranties of TUAA. All representations and
warranties made by TUAA in this Agreement shall be true and correct on and as of
the Closing Date as if again made by TUAA as of such date.

 

Section 5.2 Agreements and Covenants. TUAA shall have performed and complied in
all material respects to all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing Date.

 

Section 5.3 Consents and Approvals. Consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 



 14 

 

 

Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of either TUAA or Avi-Trip shall be in effect; and no action
or proceeding before any court or governmental or regulatory authority, domestic
or foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5 Other Closing Documents. Global 2 shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of TUAA or in furtherance of the transactions contemplated by
this Agreement as Global 2 or its counsel may reasonably request.

 

ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF TUAA

 

The obligations of TUAA to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by TUAA in its sole
discretion:

 

Section 6.1 Representations and Warranties of Global 2 and Global 1. All
representations and warranties made by Global 2 and Global 1 in this Agreement
shall be true and correct on and as of the Closing Date as if again made by them
on and as of such date.

 

Section 6.2 Agreements and Covenants. Global 2 and Global 1 shall have performed
and complied in all material respects to all agreements and covenants required
by this Agreement to be performed or complied with by it on or prior to the
Closing Date.

 

Section 6.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 



 15 

 

 

Section 6.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
Global 2, taken as a whole, shall be in effect; and no action or proceeding
before any court or government or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 6.5. Other Closing Documents. TUAA shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of Global 2 or in furtherance of the transactions contemplated by
this Agreement as TUAA or its counsel may reasonably request.

  

ARTICLE VII

 

TERMINATION AND ABANDONMENT

 

SECTION 7.1      Methods of Termination. This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time before the
Closing:

 

a. By the mutual written consent of Global 2, Global 1, and TUAA;

 

b. By TUAA, upon a material breach of any representation, warranty, covenant or
agreement on the part of Global 2 or Global 1 set forth in this Agreement, or if
any representation or warranty of Global 2 or the Global 1 shall become untrue,
in either case such that any of the conditions set forth in Article VI hereof
would not be satisfied (an " Global 2 Breach"), and such breach shall, if
capable of cure, has not been cured within ten (10) days after receipt by the
party in breach of a notice from the non-breaching party setting forth in detail
the nature of such breach;

 

c. By Global 2, upon a material breach of any representation, warranty, covenant
or agreement on the part of TUAA set forth in this Agreement, or, if any
representation or warranty of TUAA shall become untrue, in either case such that
any of the conditions set forth in Article V hereof would not be satisfied (an
"TUAA Breach"), and such breach shall, if capable of cure, not have been cured
within ten (10) days after receipt by the party in breach of a written notice
from the non-breaching party setting forth in detail the nature of such breach.;

 



 16 

 

 

d. By either TUAA or Global 2, if the Closing shall not have consummated before
ninety (90) days after the date hereof; provided, however, that this Agreement
may be extended by written notice of either Global 2 or TUAA, if the Closing
shall not have been consummated as a result of TUAA or Global 2 having failed to
receive all required regulatory approvals or consents with respect to this
transaction or as the result of the entering of an order as described in this
Agreement; and further provided, however, that the right to terminate this
Agreement under this Section 7.1(d) shall not be available to any party whose
failure to fulfill any obligations under this Agreement has been the cause of,
or resulted in, the failure of the Closing to occur on or before this date.

 

e. By either Global 2 or TUAA if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued an order, decree or ruling or taken any other action (which order, decree
or ruling the parties hereto shall use its best efforts to lift), which
permanently restrains, enjoins or otherwise prohibits the transactions
contemplated by this Agreement.

 

Section 7.2 Procedure Upon Termination. In the event of termination and
abandonment of this Agreement by Global 2 or TUAA pursuant to Section 7.1,
written notice thereof shall forthwith be given to the other parties and this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action. If this Agreement is terminated as provided
herein, no party to this Agreement shall have any liability or further
obligation to any other party to this Agreement; provided, however, that no
termination of this Agreement pursuant to this Article VII shall relieve any
party of liability for a breach of any provision of this Agreement occurring
before such termination.

 

ARTICLE VIII

 

POST-CLOSING AGREEMENTS

 

Section 8.1 Consistency in Reporting. Each party hereto agrees that if the
characterization of any transaction contemplated in this agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.

 



 17 

 

 

Section 8.2 Completion of the Authorized Shares Increase. TUAA hereby undertakes
that it will take necessary corporate actions to increase the authorized shares
from 75 million to 300 million to allow the issuance of 150 million shares of
Common Stock to Global 1 for the CB conversation.

  

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall survive the Closing Date
and the consummation of the transactions contemplated by this Agreement, subject
to Sections 2.14, 3.9 and 9.1. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.

 

Section 9.2 Publicity. No party shall cause the publication of any press release
or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.3 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

Section 9.4 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 



 18 

 

 

Section 9.5 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or sent by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the following
addresses:

 

If to Global 2 or Global 1, to:

 

P.O. Box 957

Offshore Incorporations Centre

Road Town, Torlola

British Virgin Islands

 

If to TUAA, to:

 

40 Wall Street, 28 Fl, Unit 2856

New York, NY 10005

Attn: Zaixian Wang

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5.

 

Section 9.6 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 

Section 9.7 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.8 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 



 19 

 

 

Section 9.10 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.

 

Section 9.11 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.12 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof.

 

Section 9.13 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the parties hereto. No waiver by any party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

 



 20 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TIANHE UNION HOLDINGS LIMITED

  

By: /s/ Zaixian Wang   Name:   Zaixian Wang   Title: President  

 

GLOBAL TECHNOLOGY CO., LTD.

 

By: /s/ Chow, Chun Yu Leeds   Name: CHOW, Chun Yu Leeds   Title: Sole Director  

 

GLOBAL INTERNATIONAL HOLDINGS LTD.

 

By: /s/ Chow, Chun Yu Leeds   Name: CHOW, Chun Yu Leeds   Title: Sole Director  

 

 21 

 

 

Exhibit B

 

REGULATION S CERTIFICATION

 

This Regulation S Certification (“Certification”) is being delivered in
connection with the offering (the “Offering”) contemplated under the Share
Exchange Agreement (the “Agreement”) by and among TIANHE UNION HOLDINGS LIMITED,
a corporation incorporated in the State of Nevada (“TUAA”), GLOBAL TECHNOLOGY
CO., LTD., a BVI corporation (“Global 2”) and the sole shareholder of Global 2,
GLOBAL INTERNATIONAL HOLDINGS LTD. (“Global 1”), pursuant to which the Company
is going to issue an aggregate of 200,000,000 shares of the Company’s common
stock, par value $0.001 per share (the “Securities”) from the Company, and may
be relied upon by the Company, its transfer agent and its counsel in connection
with the Offering and the issuance of Securities contemplated by the
Offering.  The undersigned (“Subscribers”) hereby certifies that the following
statements are true, correct, and complete as of the date of this
Certification.  Capitalized terms used and not defined herein shall have the
meanings assigned to them in the Agreement.

 

1.  Subscribers are familiar with Regulation S (“Regulation S”) promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the U.S.
Securities Act of 1933, as amended (the “Securities Act”).

 

2.  Subscribers are not “U.S. Person,” as defined in Regulation S and as set
forth in the Agreement. At the time the Securities were offered to the
Subscribers, the Subscribers were outside the United States, and the Subscribers
are outside of the United States as of the date of execution and delivery of
this Agreement. Neither Subscribers nor anyone acting on Subscribers’ behalf has
prearranged the resale of any of the Securities with a “U.S. Person” or other
purchaser in the United States.

 

3.   Each of the Subscribers understands and acknowledges that (A) the
Securities have not been registered under the Securities Act, are being sold in
reliance upon an exemption from registration afforded by Regulation S; and that
such Securities have not been registered with any state securities commission or
authority; (B) pursuant to the requirements of Regulation S, the Securities may
not be transferred, sold or otherwise exchanged unless in compliance with the
provisions of Regulation S and/or pursuant to registration under the Securities
Act, or pursuant to another available exemption thereunder; (C) the Company is
under no obligation to register the Securities under the Securities Act or any
state securities law, or to take any action to make any exemption from any such
registration provisions available; and (D) the Company will refuse to register
any transfer of Securities not made in accordance with the provisions of
Regulation S, and/or pursuant to registration under the Securities Act of
pursuant to another available exemption thereunder.

 

4.  Neither Subscriber is a Distributor nor is receiving the Securities with the
intent of distributing the Securities on behalf of the Company or any
Distributor or any of their affiliates. The Subscriber is receiving the
Securities for its own account (and/or for the account of other non-U.S. Persons
who are outside of the United States) and not for the account or benefit of any
U.S. Person and no other person has any interest in or participation in the
Securities or any right, option, security interest, pledge or other interest in
or to the Securities.

 



 22 

 

 

5.  The offer leading to the issuance of the Securities was made in an “offshore
transaction” as defined in Regulation S.  For purposes of Regulation S, each of
the Subscribers understands that an “offshore transaction” as defined under
Regulation S is any offer or sale not made to a person in the United States and
either (A) at the time the buy order is originated, the purchaser is outside the
United States, or the seller or any person acting on his/her behalf reasonably
believes that the purchaser is outside the United States; or (B) for purposes of
(1) Rule 903 of Regulation S, the transaction is executed in, or on or through a
physical trading floor of an established foreign exchange that is located
outside the United States or (2) Rule 904 of Regulation S, the transaction is
executed in, on or through the facilities of a designated offshore securities
market, and neither the seller nor any person acting on its behalf knows that
the transaction has been prearranged with a buyer in the U.S.

 

6.  Neither Subscribers, nor any affiliate or any person or entity acting on
Subscribers’ behalf, has made or is aware of any “directed selling efforts” in
the United States, which is defined in Regulation S to be any activity
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for any of the
Securities.

 

7.  Each of the Subscribers understands that the Company is the issuer of the
Securities which are the subject of the Offering, and that, for purpose of
Regulation S, a “distributor” is any underwriter, dealer or other person who
participates, pursuant to a contractual arrangement, in the distribution of
securities offered or sold in reliance on Regulation S and that an “affiliate”
is any partner, officer, director or any person directly or indirectly
controlling, controlled by or under common control with any person in
question.  

 

8. Neither the Subscribers nor any entity controlled by the Subscribers has a
short position in the Common Stock nor will have a short position in the Common
Stock at any time prior to the expiration of the distribution compliance period,
as set forth under Regulation S Rule 903(b)(3)(iii)(A) (“Distribution Compliance
Period”).

 

Resale Restrictions

 

9.  Each of the Subscribers is purchasing the Securities for its own account and
risk and not for the account or benefit of a U.S. Person (as defined in
Regulation S).  Subscriber understands, acknowledges and agrees that he/she must
bear the economic risk of an investment in the Securities for an indefinite
period of time and that prior to any such offer or sale, the Company may
require, as a condition to effecting a transfer of the Securities, an opinion of
counsel, acceptable to the Company, as to the registration or exemption
therefrom under the Securities Act and any state securities acts, if applicable.

 



 23 

 

 

10.  Subscriber will, during and after the expiration of the Distribution
Compliance Period, offer, sell, pledge or otherwise transfer the Securities only
in accordance with Regulation S, or pursuant to an available exemption under the
Securities Act.  The issuance of the Securities pursuant to the Agreement has
neither been pre-arranged with a purchaser who is in the U.S. or who is a U.S.
Person, nor is it part of a plan or scheme to evade the registration provisions
of the United States federal securities laws.  During such Distribution
Compliance Period, Subscribers will not engage in hedging transactions with
regard to the common stock of the Company, unless in compliance with the
Securities Act.

 

11. Until the Securities have been registered with the SEC, the Subscribers
shall notify the Company about any proposed resale to a U.S. Person which notice
must be received by the Company at least five (5) business days prior to such
resale.

 

12. Prior to reselling any of the Securities during the Distribution Compliance
Period, the transferor will send a notice to the potential purchaser that such
potential purchaser may be subject to the restrictions of Regulation S during
the Distribution Compliance Period.

 

Legends

 

13.  Subscribers acknowledge that substantially the following legend may appear
on any certificates that may be issued in respect of the Securities:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION.  ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT
OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE
WITH THE SECURITIES ACT.

  



 24 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Regulation S Certification
as of the date set forth below.

  

GLOBAL INTERNATIONAL HOLDINGS LTD.

 

By: /s/ Chow, Chun Yu Leeds   Name: CHOW, Chun Yu Leeds   Title: Sole Director  

 

 

 

25



 

 